



WARNING

THIS
    IS AN APPEAL UNDER THE

YOUTH
    CRIMINAL JUSTICE ACT

AND
    IS SUBJECT TO:

110. (1)
Subject to this section, no person shall publish the
    name of a young person, or any other information related to a young person, if
    it would identify the young person as a young person dealt with under this Act.

111. (1)
Subject to this section, no person shall publish the
    name of a child or young person, or any other information related to a child or
    a young person, if it would identify the child or young person as having been a
    victim of, or as having appeared as a witness in connection with, an offence
    committed or alleged to have been committed by a young person.

138. (1)
Every person who contravenes subsection 110(1) (identity
    of offender not to be published), 111(1) (identity of victim or witness not to
    be published), 118(1) (no access to records unless authorized) or 128(3)
    (disposal of R.C.M.P. records) or section 129 (no subsequent disclosure) of
    this Act, or subsection 38(1) (identity not to be published), (1.12) (no
    subsequent disclosure), (1.14) (no subsequent disclosure by school) or (1.15)
    (information to be kept separate), 45(2) (destruction of records) or 46(1)
    (prohibition against disclosure) of the
Young Offenders Act
, chapter Y-1
    of the Revised Statutes of Canada, 1985,

(a)     is guilty of an indictable offence
    and liable to imprisonment for a term not exceeding two years; or

(b)     is guilty of an offence punishable
    on summary conviction.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. A.W.B., 2015 ONCA 476

DATE: 20150625

DOCKET: C60061

Laskin, Gillese and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

A.W.B.                                                             (a young
    person within the meaning of the
Youth Criminal Justice Act
)

Respondent

Amy Rose, for the appellant

E. Dawn McCaig, for the respondent

Heard in writing

On appeal from the refusal to make a DNA data bank order
    pursuant to s. 487.05(1) of the
Criminal Code
on January 28, 2015, by
    Justice Lawrence Klein of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

On consent, the order sought by the Crown may issue.


